Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 11/23/2020.
Claims 1-25 are presented for examination.
Terminal Disclaimer filed on 11/23/2020 was accepted to overcome the obviousness type Double Patenting rejection on patent No. 10,290,006.

Allowable Subject Matter
Claims 1-25 are allowed.
	The invention pertains to Fig. 2, in which a retailer uses a remote client for sending a message 223 to data center 200, and the message 223 may include content to be displayed on display 217. The data center 200 may combine an advertising message 263 with the message 223 to produce an aggregated message 207, and then send the aggregated message 207 to a display server 210, which causes the aggregated message 207 to be integrated with a video feed. 

	The prior art of record:
	Roberts et al.(2008/0155588) teaches  Roberts teaches that content producers and advertisers may upload content to a content host subsystem over at least one network, and the stored content may be distributed to consumers and be provided in response to consumer requests. See para. [0014]. In particular, Roberts teaches advertising content may be combined with media content (see para. [0024]), and 
	Yarmolich (2009/0168901) teaches “each video display unit will have its own apparatus for combining video/audio signals with data signals, or that a single apparatus will control the video display units for a particular locality (i.e. for a restaurant, bar, or airport, etc.).” See para. [0025]. Thus, Yarmolich’s apparatus is either associated with each single display unit at a particular locality or associated with multiple display units at a particular locality.

	JP 2004/030469 teaches providing an information terminal device by which a user can directly select desired contents from contents information without being conscious of the diversification of an infrastructure and media, and which attains the remarkable improvement in handleability. SOLUTION; This information terminal device 10 provided with a reproducing means 16 for reproducing contents is equipped with: a contents DB preparing means for preparing a contents DB 19a including contents relevant information related to the contents and storage place information about the contents storage; an image generation means for an image from which the user can directly select his/her desired contents from the contents relevant information on the basis of data of the contents DB 19a prepared by the contents DB preparing means; and a display processing means for displaying the image generated by the image generating means on a displaying means.
	


	The references alone or in combination fail to teach the following limitations of independent claims 1, 10 and 19 :
	 a data center having at least one processor and being connected to a plurality of retail establishments via respective network connections, wherein the at least one processor is configured to execute instructions for at least:
	receiving a first advertisement message from a first advertising provider through a packet data network, the first advertisement message being displayable at one or more display devices in retail establishments for a first fee;


combining the second message with the first advertisement message to produce an aggregated message;
	sending the aggregated message from the data center to the retail establishment and/or other retail establishments, the aggregated message being integratable in a display window with a streaming video signal.

	
					Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688